


Exhibit 10.8
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
Base Salaries. The current annual base salaries for the current executive
officers of Western Digital Corporation (the “Company”) who were named in the
Summary Compensation Table in the Company’s Proxy Statement that was filed with
the Securities and Exchange Commission in connection with the Company’s 2013
Annual Meeting of Stockholders (the “Named Executive Officers”) are as follows:
 
 
 
 
Named Executive Officer
Title
Current
Base Salary
Stephen D. Milligan
President and Chief Executive Officer
$
1,050,000


Timothy M. Leyden
Chief Financial Officer
$
700,000


Michael D. Cordano
President, HGST Subsidiary
$
700,000


James J. Murphy
President, WD Subsidiary
$
550,000



Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan (the
“ICP”), the Named Executive Officers are also eligible to receive semi-annual
cash bonus awards that are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors as well as other discretionary
factors. The ICP, including the performance goals established by the Committee
for the second half of fiscal 2014, are further described in the Company’s
current report on form 8-K filed with the Securities and Exchange Commission on
February 10, 2014, which is incorporated herein by reference.
Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives and discretionary bonuses as determined from
time to time by the Committee, are entitled to participate in various Company
plans, and are subject to other written agreements, in each case as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement filed
with the Securities and Exchange Commission in connection with the Company’s
2013 Annual Meeting of Stockholders.
DIRECTORS
Annual Retainer and Committee Retainer Fees. The following table sets forth the
current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors other than the Hitachi Designated Directors:
 
 
 
Type of Fee
Current Annual
Retainer Fees
Annual Retainer
$
75,000


Lead Independent Director Retainer
$
20,000


Non-Executive Chairman of Board Retainer
$
100,000


Additional Committee Retainers
 
•     Audit Committee
$
15,000


•     Compensation Committee
$
12,500


•     Governance Committee
$
7,500


Additional Committee Chairman Retainers
 
•     Audit Committee
$
25,000


•     Compensation Committee
$
22,500


•     Governance Committee
$
12,500







--------------------------------------------------------------------------------




The retainer fee to the Company’s lead independent director referred to above is
paid only if the Chairman of the Board is an employee of the Company. Effective
commencing with the Company’s 2010 Annual Meeting of Stockholders, the annual
retainer fees are paid immediately following the Annual Meeting of Stockholders.
Non-employee directors do not receive a separate fee for each Board of Directors
or committee meeting they attend. However, the Company reimburses all
non-employee directors for reasonable out-of-pocket expenses incurred to attend
each Board of Directors or committee meeting. Mr. Milligan, who is an employee
of the Company, does not receive any compensation for his service on the Board
or any Board committee.
Additional Director Compensation. The Company’s non-employee directors are also
entitled to participate in the following other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission:
Non-Employee Director Restricted Stock Unit Grant Program, as adopted under the
Company’s Amended and Restated 2004 Performance Incentive Plan; and Deferred
Compensation Plan.
Hitachi Designated Director Compensation Program. On August 14, 2013, we entered
into an agreement with Hitachi, Ltd. (“Hitachi”) by which we agreed to make
certain payments to Hitachi in lieu of our prior undertaking in the Investor
Rights Agreement to compensate the Hitachi Designated Directors on the same
basis that we compensate other non-employee directors. For each of the Hitachi
Designated Directors, Hitachi received an initial payment of $260,959, which is
reported in the “Director Compensation Table for Fiscal 2013” in the Company’s
Proxy Statement that was filed with the Securities and Exchange Commission in
connection with the Company’s 2013 Annual Meeting of Stockholders. For each year
of service commencing with the 2013 Annual Meeting of Stockholders, Hitachi is
entitled to a cash payment with respect to each continuing Hitachi Designated
Director equal to the base annual retainer otherwise payable to one of our other
non-employee directors pursuant to our non-employee director compensation policy
then in effect (which is summarized above). Hitachi also will be entitled to an
additional cash payment(s) determined by reference to the grants of RSUs the
Hitachi Designated Directors would have been granted had such Hitachi Designated
Directors participated in our Non-Employee Director Restricted Stock Unit Grant
Program under our 2004 Performance Incentive Plan. Such cash payment(s) will be
payable to Hitachi within ten (10) days after the date on which such
hypothetical RSUs would have vested had such units actually been granted to the
Hitachi Designated Directors under the terms of the program, and will be
calculated based on the number of units that would have vested multiplied by the
closing price of a share of our common stock on the vesting date. Hitachi will
not be entitled to any cash payment with respect to any hypothetical RSUs for
which the applicable vesting conditions would not have been satisfied by the
applicable Hitachi Designated Director. The Hitachi Designated Directors are not
entitled to any compensation from us for their service on our Board of Directors
but are entitled to the same travel and expense reimbursement as our other
non-employee directors.






